
	
		I
		112th CONGRESS
		2d Session
		H. R. 5173
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Mrs. Maloney
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on women’s belts of
		  leather or composition leather, each valued $7.00 or higher.
	
	
		1.Women’s belts of leather or
			 composition leather, each valued $7.00 or higher
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00 Women’s belts of leather or composition leather, each valued
						$7.00 or higher (provided for in subheading 4203.30.00) FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
